Order issued June 30, 2021




                                    In the
                           Court of Appeals
                    Fifth District of Texas at Dallas

                             No. 05-19-01137-CR

                  NICHOLAS RYAN NADEAU, Appellant

                                      V.

                     THE STATE OF TEXAS, Appellee

              On Appeal from the 296th Judicial District Court
                           Collin County, Texas
                  Trial Court Cause No. 296-83228-2018

                                   ORDER
                 Before Justices Schenck, Reichek, and Carlyle

      Before the Court is attorney Matthew Maddox’s May 22, 2020 motion to

withdraw as counsel for appellant Nicholas Ryan Nadeau. Based on the Court’s

opinion of this date, we GRANT the motion and DIRECT the Clerk of the Court to

remove Matthew Maddox as counsel of record for appellant.

      We ORDER the trial court to appoint new counsel to represent appellant in

this appeal and to transmit a supplemental clerk’s record containing the order

appointing new counsel to this Court within FIFTEEN DAYS of the date of this
order. Once appointed, appellate counsel shall investigate the record and file a brief

addressing the issue noted in the opinion in this case, as well as any other grounds

that might arguably support the appeal, within THIRTY days of the appointment.

      We DIRECT the Clerk of the Court to send copies of this order to: the

Honorable John R. Roach, Jr., Presiding Judge, 296th District Court of Collin

County; Matthew Maddox; the Collin County District Attorney’s Office, Appellate

Division; and appellant Nicholas Ryan Nadeau, TDCJ# 02283434, Cole Unit, 3801

Silo Road, Bonham, Texas 75418.

      We ABATE this appeal to allow the trial court to comply with this order. The

appeal will be reinstated when the order appointing counsel is received or the Court

deems it appropriate to do so.



                                               /s/   CORY L. CARLYLE
                                                     JUSTICE




                                         –2–